Citation Nr: 0101760	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-18 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946 and from April 1949 to January 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
low back disorder.

In May 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

The Board notes that the veteran filed claims for increased 
evaluations for his service-connected disabilities of painful 
right ankle and painful left knee.  Those issues have not 
been adjudicated, and thus are not part of the current 
appellate review.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

The veteran asserts he injured his back during his second 
period of active service.  He states he has had back problems 
ever since that time.

At the time the veteran submitted his claim for service 
connection, he attached VA Forms 21-4142, Authorization and 
Consent to Release Information to VA.  Included were releases 
for VA to obtain records from two private physicians, Drs. 
P.B. and M.J., whom the veteran had seen in 1997 for back 
problems (the Board notes that both private physicians had 
the same address).  The record reflects the RO sent the 
private physicians letters in December 1997 requesting that 
they submit medical records related to the veteran's 
treatment, to which they did not respond.

Under the new legislation, VA has a duty to assist the 
veteran when he or she adequately identifies and authorizes 
VA to obtain relevant records.  If VA is unable to obtain the 
records, it must notify the veteran that it was unable to 
obtain the records and the efforts it took to obtain them.  
Here, the veteran has provided the doctors's names and 
addresses and authorized VA to obtain the records.  VA has 
not informed the veteran that it was unable to obtain the 
Drs. P.B. and M.J.'s records nor the efforts it took to 
obtain them.  Thus, this one of the purposed for which the 
case must be remanded.

Additionally, the Board notes that following the May 2000 RO 
hearing, the veteran submitted "Explanation of Benefits" 
forms, dated in 1997, which show treatment by Drs. P.B. and 
M.J., but do not indicate for what the treatment was sought.  
The purpose of pointing this out is that it is this evidence 
which the veteran relies upon in indicating he has a current 
low back disorder.  As the record stands, there is no current 
competent evidence of a diagnosis of a low back disorder or 
shows recurrent symptoms of a low back disorder .  If the 
above records are obtained and show a current low back 
disorder, VA then has an additional duty, which will be 
explained below.

VA must provide a medical examination or obtain a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.

Thus, if the RO obtains records that show the veteran has a 
current low back disorder, VA has a duty to have him 
examined, to include having the examiner provide a medical 
opinion as to the etiology of the current disability.

Finally, at the May 2000 RO hearing, the veteran stated he 
had tried to get medical records from private physicians to 
show treatment for his low back disorder but that all of them 
had died except one-Dr. A.G.J. in Lewiston, Idaho.  He 
stated that he had been unable to obtain those records 
because Dr. A.G.J. had been traveling.  An attempt to obtain 
those records must be made.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his low back 
disorder.  The RO should inform the 
veteran that he should provide a release 
for Drs. P.B., M.J., and A.G.J. for VA to 
obtain them.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If medical records obtained establish 
that the veteran has a current low back 
disorder, the RO should schedule the 
veteran to undergo a comprehensive VA 
examination to determine the nature, 
severity, and etiology of the low back 
disorder.  The examiner must have an 
opportunity to review the veteran's 
claims file.  After reviewing the 
available medical records and examining 
the veteran, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the current low back disorder 
incurred in or aggravated by service or, 
if arthritis is found, was manifested to 
a compensable degree within one year 
following service.  A complete rationale 
for any opinion expressed should be 
included in the examination report, to 
include upon what medical principles the 
opinion is based and citation to the 
evidence of record upon which the opinion 
is based.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for a low back 
disorder.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


